In this matrimonial action, the Special Term, Nassau County, denied appellants' application for an order vacating or modifying subpcenas duces tecum served upon them in this action, in which the issues involving the financial circumstances of the defendant husband are now pending before an official referee. The appellants are not parties to the action, nor are they to be substituted in the place of any party, nor to intervene in the action. Appeal dismissed, with $10 costs and disbursements. The matter having been remitted to an official referee, and the subpoenas there issued, a motion to quash, if there be merit in such motion, should be made before the referee. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.